EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:
	Deleted claim 9;
Deleted claim 16.

Claim 9 was needlessly redundant because it stated that the manipulator of claim 8 was a robot, when claim 8 itself expressly stated that the manipulator was a robot. This violated section 112 (d) (old section 112,  4th paragraph), which requires that a dependent further limit the claim that it depends upon1. Since the 2, having a dependent claim in the patent that merely recited a redundant limitation would create needless confusion about proper claim construction during patent infringement litigation.
Likewise, claim 16 was needlessly redundant because it stated that the manipulator of claim 1 was a robot, when claim 1 itself expressly stated that the manipulator was a robot. This claim had to be deleted to avoid confusion as to the scope and proper interpretation of claim 1.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The following is a quotation of 35 U.S.C. 112(d):
        (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
        
        The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
        Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
        
        
        
        2 Environmental Designs, Ltd. v Union Oil Co., 713 F.2d 693, 699 (Fed. Cir. 1983). See, also, Phillips v AWH Corp., 415 f.3d 1303 (Fed. Cir. 2005).